IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                        September 15, 2009
                                     No. 09-30051
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

DANIELLE BERNARD METZ, also known as Boo,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                      for Eastern the District of Louisiana
                             USDC No. 2:92-CR-469-3


Before KING, STEWART, and HAYNES, Circuit Judges.
PER CURIAM:*
       The attorney appointed to represent Danielle Bernard Metz in an appeal
from the denial of her motion to reduce her sentence under 18 U.S.C. § 3582 has
moved for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967). Metz has not filed a response. Our independent
review of the record and counsel’s brief discloses no nonfrivolous issue for appeal.
Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                              No. 09-30051

excused from further responsibilities herein, and the APPEAL IS DISMISSED.
See 5 TH C IR. R. 42.2.




                                    2